PER CURIAM.
*716Darrell Bolden ("Movant") appeals from the denial of his Rule 29.15 post-conviction relief motion following an evidentiary hearing. On appeal, Movant argues the motion court clearly erred in denying his post-conviction relief motion because trial counsel was ineffective for failing to call him to testify at a hearing on his motion to suppress statements. Movant argues he would have testified the confessions were induced by threats and promises. Had the trial court learned of the threats and promises, Movant argues it would have ruled his confessions were involuntary and inadmissible. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).